t c no united_states tax_court northern indiana public service company petitioner v commissioner of internal revenue respondent docket no filed date p a domestic utility company formed f as a subsidiary_corporation in the netherlands antilles f's only activity was to borrow money by issuing euronotes and then lend the proceeds to p at an interest rate that wa sec_1 percent greater than the rate on the euronotes sec_1441 i r c generally requires a domestic taxpayer to withhold a 30-percent tax on interest_paid to nonresident_aliens however payments to netherlands antilles corporations were exempted from this tax pursuant to treaty r determined that f was a mere conduit or agent of p that p should be treated as having paid interest directly to the euronote holders and that p is therefore liable for the withholding_tax held f engaged in the business activity of borrowing and lending money f was not a mere conduit or agent the treaty exemption applies p is not liable for the withholding_tax lawrence h jacobson david c jensen and michael l brody for petitioner elsie hall reid m huey and monique i e van herksen for respondent ruwe judge respondent determined deficiencies in petitioner's federal income taxes as follows year deficiency dollar_figure big_number big_number big_number the sole issue for decision is whether petitioner was required pursuant to sec_1441 to withhold tax on amounts of interest_paid to nonresident_aliens if the answer is yes petitioner is liable for the tax pursuant to sec_1461 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2in 101_tc_294 we denied petitioner's motion for partial summary_judgment and held that the special 6-year period of limitations contained in sec_6501 applies where the income subject_to_withholding tax under sec_1441 is understated by an amount in excess of percent of the amount of gross_income stated on form_1042 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts second third and fourth stipulations of facts and attached exhibits respectively are incorporated herein by this reference petitioner is an indiana corporation with its principal office in hammond indiana petitioner's wholly owned foreign_subsidiary northern indiana public service finance n v finance was incorporated on date in curacao under the commercial code of the netherlands antilles for an unlimited term finance had shares of stock issued and outstanding all of which were acquired by petitioner for dollar_figure cash finance's sole managing director throughout its existence was curacao corporation company n v finance's books_and_records were maintained by its managing director in the netherlands antilles article of finance's articles of incorporation provides the purpose of the company is to finance directly or indirectly the activities of the companies belonging to petitioner to obtain the funds required thereto by floating public loans and placing private loans to invest its equity and borrowed assets in the debt obligations of one or more companies of petitioner and in connection therewith and generally to invest its assets in securities including shares and other certificates of participation and bonds as well as other claims for interestbearing debts however denominated and in any and all forms as well as the borrowing and lending of monies specifically finance was organized for the purpose of obtaining funds so that petitioner could construct additions to its utility properties to accomplish this finance was to issue notes in the eurobond market the eurobond market has been aptly described in a senate_finance_committee report as follows a major capital market outside the united_states is the eurobond market it is not an organized exchange but rather a network of underwriters and financial institutions that market bonds issued by private corporations including but not limited to finance subsidiaries of u s companies foreign governments and government agencies and other borrowers in addition to individuals purchasers of the bonds include institutions such as banks frequently purchasing on behalf of investors with custodial accounts managed by the banks investment companies insurance_companies and pension funds there is a liquid and well-capitalized secondary market for the bonds with rules of fair practice enforced by the association of international bond dealers although a majority of the bond issues in the eurobond market are denominated in dollars whether or not the issuer is a u s_corporation bonds issued in the eurobond market are also frequently denominated in other currencies even at times when issued by u s multinationals s prt vol i pincite on date petitioner filed a petition with the public service commission of indiana for a certificate of authority and an order approving and authorizing petitioner to issue a note or notes in an amount not to exceed dollar_figure million to finance pay all expenses of issuance of its notes and the euronotes connected therewith and apply the net cash proceeds from the loan of the euronote proceeds as requested in the petition essentially the petition provided that the proceeds were to be added to petitioner's working_capital for ultimate application to the cost of its construction_project including the payment of short-term borrowings made to provide funds for the construction_project petitioner also stated the following in its petition to the public service commission of indiana it is believed that the notes issued in conjunction with the finance subsidiary's issue and sale of the euronotes could be issued at a relatively favorable interest rate compared to domestically issued unsecured long-term debt of petitioner and would allow petitioner additional flexibility in funding its construction program on date the public service commission of indiana issued a certificate of authority providing that petitioner was authorized to borrow the proceeds of the euronote issue and in return was authorized to issue its note in an amount not to exceed dollar_figure million to finance at an interest rate which would be percent greater than that borne by the euronotes the certificate of authority also provided that petitioner could unconditionally guarantee the amount of principal interest and premium if any on the euronotes in the event of a default by finance and that the guaranty would be a direct unsecured obligation of petitioner and would rank equally and ratably with all other unsecured senior debt of petitioner on date finance was authorized by its managing director to issue and sell dollar_figure million of guaranteed notes that would be due_date this same day petitioner's executive and finance_committee authorized and approved the issuance of a dollar_figure million note to finance on date finance issued notes in the eurobond market in the amount of dollar_figure million at an interest rate of percent the notes were listed on the stock exchange of the united kingdom and the republic of ireland the timely payment of the principal_amount and the interest was unconditionally guaranteed by petitioner and the notes contained a call option in for a 5-percent premium and in for a 75-percent premium also on date petitioner issued a dollar_figure million percent note due on date to finance and pursuant thereto finance remitted the net_proceeds of the euronote offering of dollar_figure to petitioner petitioner and finance issued a prospectus in connection with the euronote offering that was dated date the prospectus provided that prior to the euronote issuance petitioner was to contribute to finance cash or property in an aggregate amount sufficient to bring total stockholder's equity to dollar_figure 3finance's euronotes were issued at a discount of dollar_figure which finance amortized over the term of the notes the discount consisted of dollar_figure dollar_figure percent original issuance discount dollar_figure percent broker manager commission dollar_figure percent underwriter commission and dollar_figure for broker manager out-of-pocket legal fees and expenses in connection with the issuance of the euronotes petitioner finance and the irving trust co entered into an indenture agreement on date this agreement elaborates on the form and terms of the euronote issuance and on the responsibilities of the respective parties the agreement provides inter alia that finance's net_worth will not be reduced to an amount that is less than percent of the aggregate amount of its outstanding indebtedness also in connection with the euronote offering eichhorn eichhorn link issued a legal opinion letter dated date based upon certain representations by petitioner the opinion letter stated that the euronote holders would not be subject_to u s income_tax upon receipt of interest_income from finance unless the holders were engaged in a u s trade_or_business for purposes of this opinion letter petitioner represented inter alia that the equity_capital of finance at the time of issuance of the euronotes would not be less than dollar_figure million consisting of accounts_receivable to be assigned to finance and that finance's net_worth would not at any time be reduced to an amount less than percent of the aggregate amount of its outstanding indebtedness so as to maintain at all times a debt-to-equity_ratio not in excess of to on date petitioner and finance executed a document captioned assignment of accounts_receivable this assignment was authorized by petitioner's board_of directors on date the assignment document provides that petitioner assign all its right title and interest in and to the accounts_receivable of five of petitioner's largest customers united_states steel corp inland steel co jones laughlin steel corp bethlehem steel corp and midwest steel corp a division of national steel corp the assignment document also provides that petitioner will act as a collection agent for finance with respect to the above accounts and that the above accounts do now and at all times will aggregate in excess of dollar_figure and in the event a decline in the value of one or more of the accounts would cause the aggregate amount to be less than dollar_figure petitioner will promptly assign additional customer accounts sufficient that the aggregate of all assigned accounts will be in excess of dollar_figure on date eichhorn eichhorn link issued a second legal opinion reaffirming its letter dated date and stating that in its opinion finance was capitalized as set forth in the prospectus petitioner did not change the manner in which it recorded sales and accounts_receivable information as a result of executing the assignment document the moneys petitioner collected on the accounts_receivable that were listed in the assignment document were not set_aside in a special account but were placed in petitioner's general corporate funds petitioner's audited financial statements covering date through date included the accounts_receivable that were listed in the assignment document petitioner did not send a letter notifying the account debtors of the execution of the assignment document nor did petitioner file financing statements as that term is defined in the uniform commercial code during the period the euronotes were outstanding petitioner engaged in no borrowing transactions in which any of its accounts_receivable were pledged to an unrelated third party or otherwise subject_to a security_interest of an unrelated third party the balance of the accounts_receivable at all times relevant herein exceeded dollar_figure million finance received annual interest payments in and in the amount of dollar_figure from petitioner finance made annual interest payments in the amount of dollar_figure in and to the holders of the euronotes finance's aggregate income on the spread between the euronote interest and the interest on petitioner's note was dollar_figure in addition finance earned interest_income on its investments exclusive of interest_paid by petitioner on its note on date petitioner repaid its note plus accrued interest and early payment premium to finance the payment consisted of dollar_figure million in principal dollar_figure in interest for the period ending date and a dollar_figure call_premium on date finance redeemed the euronotes by paying dollar_figure million in principal dollar_figure in interest and a dollar_figure call_premium to the euronote holders on date finance was liquidated the distribution of finance's assets to petitioner was completed sometime during petitioner timely filed form sec_1042 u s annual return of income_tax to be paid at source for each of the years at issue petitioner also filed form sec_1042s foreign person's u s source income subject_to_withholding for all the payments reported on the form sec_1042 the interest payments made by finance to the euronote holders were not reported in petitioner's form sec_1042 and sec_1042s or on any schedule or statement attached to such returns opinion sec_871 generally imposes a tax on nonresident_aliens of percent of the amount of interest received from sources within the united_states sec_1441 and b generally requires persons who pay such interest to deduct and withhold a tax equal to percent of the amount thereof sec_1461 makes the payor liable for this withholding_tax sec_894 provides that to the extent required by any treaty obligation of the united_states income of any kind shall be exempt from taxation and shall not be included in gross_income see 103_tc_656 during the tax years at issue article viii of the income_tax treaty between the united_states and the netherlands as extended to the netherlands antilles treaty provided the following interest on bonds notes debentures securities deposits or any other form of indebtedness paid to a resident or corporation of one of the contracting states shall be exempt from tax by the other contracting state convention with respect to taxes date u s --the neth art viii 62_stat_1757 supplemented by protocol date u s t modified by supplementary convention date u s t in light of this treaty provision if petitioner's interest payments are recognized as having been paid to finance finance would not be liable for the tax imposed by sec_871 and petitioner would be under no obligation to withhold tax pursuant to sec_1441 respondent determined that petitioner was required to withhold taxes pursuant to sec_1441 on the interest payments to the euronote holders respondent's position is based on the proposition that finance should be ignored and that petitioner should be viewed as having paid interest directly to the euronote holders respondent argues that finance was a mere conduit or agent in the borrowing and interest-paying process petitioner formed finance for the purpose of borrowing money in europe and lending money to petitioner normally a choice to transact business in corporate form will be recognized for tax purposes so long as there is a business_purpose or the corporation engages in business activity as stated by the supreme court the doctrine_of corporate entity fills a useful purpose in business life whether the purpose be to gain an advantage under the law of the state of incorporation or to avoid or to comply with the demands of creditors or to serve the creator's personal or undisclosed convenience so long as that purpose is the equivalent of business activity or is followed by the carrying on of business by the corporation the corporation remains a separate taxable entity 319_us_436 fn refs omitted the alternative requirements of business_purpose or business activity have been restated many times with respect to the latter requirement the quantum of business activity may be rather minimal 81_tc_520 even where a corporation is created with a view to reducing taxes if it in fact engages in substantive business activity it will not be disregarded for federal tax purposes 50_tc_595 this is true even if the primary reason for the corporation's existence is to reduce taxes as we stated in 42_tc_601 whether the primary reason for its existence and conduct of business was to avoid u s taxes or to permit more economical performance of contracts through use of native labor or a combination of these and other reasons makes no difference in this regard any one of these reasons would constitute a valid business_purpose for its existence and conduct of business as long as it actually conducted business considering these principles and the fact that finance engaged in the business activity of borrowing and lending money at a profit it would seem that finance should be recognized as the recipient of interest_paid to it by petitioner of course a corporate entity can act as an agent for its sole shareholder rather than for its own account but these instances have been rather narrowly restricted to situations where the corporation's role as an agent is made clear eg where the agency relationship is set forth in a written_agreement the corporation functions as an agent and the corporation is held out as an agent in all dealings with third parties related to the transaction 485_us_340 the facts before us do not fit this mold 4see also 60_tc_569 5in 50_tc_595 we observed long ago the supreme court held that when a corporation carries on business activity the fact that the owner retains direction of its affairs down to the minutest detail makes no difference tax-wise observing that undoubtedly the great majority of corporations owned by sole stockholders are 'dummies' in the sense that their policies and day-to-day activities are determined not as decisions of the corporation but by their owners acting individually national carbide corp v commissioner supra pincite see 16_tc_840 affd f 2d continued respondent does not deny the corporate existence of finance respondent's reason for treating finance as a mere conduit or agent is that finance was not properly capitalized the explanation of adjustments in the notice_of_deficiency states it has been determined that your owned foreign_subsidiary incorporated in the netherlands antilles was not properly capitalized therefore the interest_paid by that subsidiary on debt obligations euronotes is treated as being paid directly by you consequently you are liable for the withholding which was not withheld on interest payments made to the holders of the euronotes emphasis added respondent's argument that finance was inadequately capitalized and that this should result in ignoring it for tax purposes appears to be based on revrul_69_377 1969_2_cb_231 revrul_69_501 1969_2_cb_233 revrul_70_645 1970_2_cb_273 and revrul_73_110 1973_1_cb_454 these revenue rulings basically recognize the validity of the debt obligation of wholly owned foreign financing subsidiaries in situations identical to the instant case if the amount borrowed by the financing subsidiary does not exceed five times its equity_capital respondent would agree that petitioner is not liable continued c a 6in revrul_74_464 1974_2_cb_47 respondent indicated that the mere existence of a 5-to-1 debt-to-equity_ratio could no longer be relied upon by taxpayers continued for the withholding_tax if finance's debt-to-equity_ratio does not exceed to petitioner argues that its assignment of accounts_receivable in an amount of at least dollar_figure million was an equity_investment in finance that brings finance well within the debt-to-equity_ratio of to respondent argues that this assignment was not an equity_investment because actual ownership of the accounts_receivable was never transferred before we launch any inquiry into the true nature of the assignment of petitioner's accounts_receivable we will first inquire into the legal basis for respondent's reliance on alleged inadequate capitalization as a continued in light of the inseparability of the iet interest equalization tax and the five to one debt to equity ratio and resultant federal_income_tax consequences the expiration of the iet on date eliminated any rationale for treating finance subsidiaries any differently than other corporations with respect to their corporate validity or the validity of their corporate indebtedness thus the mere existence of a five to one debt to equity ratio as a basis for concluding that debt obligations of a finance subsidiary constitute its own bona_fide indebtedness should no longer be relied upon id 7as more fully discussed infra sec_127 of the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_652 provides a safe_harbor from taxation for interest_paid to a controlled_foreign_corporation if the requirements of the above-mentioned revenue rulings are met at trial respondent's counsel acknowledged that the specific capital requirements of the revenue rulings outlined above were not based on statute or case law except to the extent that compliance with them is required to come within the safe_harbor provisions of defra sec_127 reason for treating finance as a conduit revenue rulings represent merely the opinion of a lawyer in the agency and must be accepted as such and are not binding on the courts 445_f2d_1142 5th cir see 100_tc_216 affd without published opinion 25_f3d_1043 5th cir accordingly a ruling or other interpretation by the commissioner is only as persuasive as her reasoning and the precedents upon which she relies halliburton co v commissioner supra pincite the aforementioned revenue rulings contain no legal analysis supporting their debt-to-equity requirement at trial we asked respondent's counsel to explain the legal foundation and rationale upon which respondent's debt-to-equity position was based except for referring to the aforementioned revenue rulings counsel was unable to provide an explanation at that time in respondent's opening brief respondent cited no legal authority supporting a debt-to-equity requirement petitioner takes the position that a debt-to-equity_ratio is irrelevant to whether a corporation is acting as a conduit or agent in respondent's reply brief she addresses petitioner's argument that the debt-to-equity_ratio is irrelevant by attempting to distinguish the cases petitioner cited on the ground that they did not deal with the type of conduit withholding transaction presented in this case respondent's reply brief then states that in the case at bar we are dealing with the question of debt to equity ratio in the context of a controlled_foreign_corporation a financing subsidiary the requirement of adequate capitalization serves as a major assurance that there is financial reality and substance to the transaction in the post moline properties supra era fn ref omitted however respondent cites no authority for this proposition nor does she explain what factors should be used in determining the existence of adequate capitalization in this situation it would appear that this is an issue of first impression there is nothing in 319_us_436 upon which respondent can rely in that case the taxpayer corporation was created and owned by an individual who had previously purchased real_estate that he had mortgaged the investment proved unprofitable and in order to avoid losing the property the individual owner was required by his creditors to transfer title to the newly formed corporation and place the corporate stock in trust as collateral see 45_bta_647 revd 131_f2d_388 5th cir affd 319_us_436 in moline properties inc v commissioner supra the supreme court upheld the commissioner's position that the corporate entity to which the real_estate was transferred must be recognized and pay tax on the profit realized when it sold the real_estate there is nothing in moline properties that suggests that the supreme court placed any significance on the ratio_of_debt_to_equity indeed from the facts presented in moline properties one would suspect that the creditors required the transfer of real_estate to the newly formed corporation because the individual debtor stockholder had insufficient equity to satisfy the creditors that the debts would be repaid moline properties inc v commissioner supra stands for the general proposition that a choice to do business in corporate form will result in taxing business profits at the corporate level neither party has directed our attention to precedent that conditions this proposition on a ratio_of_debt_to_equity this does not mean that the relationship of debt to equity is necessarily irrelevant in cases where there is a challenge to a corporation's role but if the relationship of debt to equity is to be a significant factor for tax purposes it seems to us that it must also have economic significance to the transaction being challenged in the instant case if petitioner had invested sufficient equity_capital in finance to bring the debt-to-equity_ratio to to respondent would have conceded petitioner could have achieved this debt-to-equity_ratio by contributing an additional dollar_figure million to finance but since finance's only business 8as previously noted petitioner argues that it did achieve a 5-to-1 debt-to-equity_ratio when it assigned at least dollar_figure million of accounts_receivable to finance purpose was to borrow money in europe and lend money to petitioner--and petitioner obviously needed the dollar_figure million9--one would naturally expect that a dollar_figure million capital_contribution received by finance would have been lent right back to petitioner this would have presumably satisfied respondent's debt-to-equity_ratio and respondent would not have characterized finance as a mere conduitdollar_figure in reality however nothing of economic significance would have occurred with respect to finance's issuance of euronotes the financial stability of finance and the position of the euronote holders would have been substantially unchanged both would have ultimately remained dependent upon petitioner's ability to pay its notes to finance so that finance could in turn pay off the euronotes the legislative_history of defra describes the manner in which domestic corporations accessed the eurobond market in general debt securities in the eurobond market are free of taxes withheld at source and the form of bond debenture or note sold in the eurobond market puts the risk of such a tax on the issuer by requiring the issuer to pay interest premiums and principal net of any_tax which might be withheld at source subject_to a right of the issuer to call the obligations in the 9the whole purpose of finance was to facilitate petitioner's borrowing dollar_figure million 10respondent did not contend on brief that a financing subsidiary would be lacking in substance if it lent its capital back to its parent and nothing in respondent's revenue rulings indicates the manner in which a financing subsidiary is required to invest its capital event that a withholding_tax is imposed as a result of a change in law or interpretation occurring after the obligations are issued because the eurobond market is generally comprised of bonds not subject_to_withholding tax by the country of source an issuer may not be able to compete easily for funds in the eurobond market solely on the basis of price if its interest payments are subject_to a substantial tax u s_corporations currently issue bonds in the eurobond market free of u s withholding_tax through the use of international finance subsidiaries almost all of which are incorporated in the netherlands antilles finance subsidiaries of u s_corporations are usually paper corporations often without employees or fixed assets which are organized to make one or more offerings in the eurobond market with the proceeds to be relent to the u s parent or to domestic or foreign affiliates the finance subsidiary's indebtedness to the foreign bondholders is guaranteed by the u s parent or other affiliates alternatively the subsidiary's indebtedness is secured_by notes of the u s parent or other affiliates issued to the antilles subsidiary in exchange for the loan proceeds of the bond issue under this arrangement the u s parent or other u s affiliate receives the cash proceeds of the bond issue but pays the interest to the antilles finance subsidiary rather than directly to the foreign bondholders s prt vol i pincite the above description closely corresponds to the manner in which petitioner sought access to the eurobond market petitioner wanted to take advantage of favorable eurobond interest rates however prospective lenders did not want to be liable for the 30-percent tax imposed by sec_871 prospective lenders were willing to lend money to finance because it was a netherlands antilles corporation whose notes would not be subject_to tax under sec_871 the business_purpose of finance was to borrow money in europe at a favorable rate and lend money to petitioner for its involvement finance would derive a profit equal to percent of the amount lent to petitioner ie the difference between percent and percent interest obviously the euronote purchasers were willing to buy finance's notes without requiring that any additional equity_capital be invested in finance therefore regardless of how petitioner's assignment of accounts_receivable is characterized petitioner's equity_investment in finance was adequate to carry out finance's business purposedollar_figure respondent relies almost exclusively on 56_tc_925 in aiken indus a domestic_corporation u s co borrowed dollar_figure at an interest rate of percent on date from a bahamian corporation bahamian bahamian owned percent of u s co 's parent also a domestic_corporation which in turn wholly owned u s co on date bahamian's wholly owned ecuadorian subsidiary incorporated industrias hondurenas s a de c v industrias in the republic of honduras on date which appears to be day before u s co 's first interest obligation to bahamian was due bahamian assigned u s co 's note to industrias in exchange for nine promissory notes dollar_figure each which totaled dollar_figure and bore interest of percent because of thi sec_11cf 683_f2d_365 citing 417_f2d_437 9th cir 388_f2d_886 4th cir revg tcmemo_1966_263 220_f2d_171 5th cir assignment u s co made its 4-percent interest payments to industrias and industrias made its 4-percent interest payments to bahamian prior to the assignment u s co 's interest payments to bahamian would have been subject_to the withholding provisions of sec_1441 but after the assignment because there was an income_tax treaty between the united_states and the republic of honduras u s co claimed exemption from the withholding provisions in aiken indus inc v commissioner supra we held that the corporate existence of industrias could not be disregarded however we also held that the interest payments in issue were not received by industrias within the meaning of the article of the united states-honduras income_tax treaty that exempted interest from tax id pincite in aiken indus inc v commissioner supra pincite we stated the words received by refer not merely to the obtaining of physical possession on a temporary basis of funds representing interest payments from a corporation of a contracting state but contemplate complete dominion and control_over the funds the convention requires more than a mere exchange of paper between related corporations to come within the protection of the exemption from taxation and on the record as a whole the taxpayer has failed to demonstrate that a substantive indebtedness existed between a united_states_corporation and a honduran corporation industrias obtained exactly what it gave up in a dollar-for-dollar exchange thus it was committed to pay out exactly what it collected and it made no profit on the exchange of the notes in these circumstances where the transfer of the notes left industrias with the same inflow and outflow of funds and where all involved were members of the same corporate family we cannot find that this transaction had any valid economic or business_purpose its only purpose was to obtain the benefits of the exemption established by the treaty for interest_paid by a united_states_corporation to a honduran corporation while such a tax-avoidance motive is not inherently fatal to a transaction see gregory v helvering u s such a motive standing by itself is not a business_purpose which is sufficient to support a transaction for tax purposes see 364_us_361 308_us_473 gregory v helvering supra the fact that the transaction was entirely between related parties was important to our conclusion that it was void of any economic or business_purpose aiken indus inc v commissioner supra pincite in contrast finance borrowed funds from unrelated third parties the euronote holders who were willing to enforce their rights over both finance and petitioner the euronote holders would not have lent money to petitioner finance was therefore created to borrow money in europe and then lend money to petitioner in order to comply with the requirements of prospective creditors a business_purpose of the kind recognized by the supreme court in 319_us_436 the instant case is also distinguishable from aiken indus because finance's borrowing and lending activity was a business activity that resulted in significant earnings for finance petitioner was required to pay interest pincite percent whereas finance issued the euronotes pincite percent finance's aggregate income on the spread between the euronote interest and the interest on petitioner's note was dollar_figure in addition finance earned interest_income on its investments exclusive of interest received from petitioner during its existencedollar_figure moreover in aiken indus this court did not rely upon or even mention lack of adequate capitalization as a reason for treating industrias as a conduit since respondent's determination was based on her finding that finance was not properly capitalized respondent's reliance on aiken indus is misplaced respondent next argues that in congress had the option of retroactively grandfathering all foreign subsidiaries and eliminating all withholding_tax on bond interest had it chosen to do so instead it opted for the safe_harbor provision contained in sec_127 which expressly referenced the rulings requiring a debt equity ratio of no more than five-to-one for financing subsidiaries utilized prior to the effective date of the act the intent of congress as reflected in this safe_harbor 12compare morgan pac corp v commissioner tcmemo_1995_418 in which the taxpayer conceded based on 56_tc_925 that a netherlands antilles corporation should be treated as a conduit the transactions in morgan pacific are distinguishable from those in the instant case among other things the interest payments received and paid_by the netherlands antilles corporation in morgan pacific were identical and the transactions did not involve parties unrelated to petitioner provision is consistent with respondent's scrutiny of petitioner's debt to equity ratio and should be carried out emphasis added the deficit_reduction_act_of_1984 significantly modified withholding requirements with respect to interest received by foreigners on certain portfolio investments defra sec_127 98_stat_648 these provisions essentially provided u s taxpayers direct tax-free access to the eurobond market the amendments made by defra sec_127 generally applied to interest received after the date of the enactment of this act with respect to obligations issued after such date in taxable years ending after such date defra sec_127 98_stat_652 however defra sec_127 stat established safe_harbor rules applicable to certain controlled_foreign_corporations in existence on or before date a in general --for purposes of the internal_revenue_code of payments of interest on a united_states affiliate obligation to an applicable_cfc in existence on or before date shall be treated as payments to a resident of the country in which the applicable_cfc is incorporated b exception --subparagraph a shall not apply to any applicable_cfc which did not meet requirements which are based on the principles set forth in revenue rulings thus respondent argues that for the safe_harbor rules to apply the controlled_foreign_corporation must have met the 5-to-1 debt- to-equity ratio as set forth in revrul_69_377 1969_2_cb_231 revrul_69_501 1969_2_cb_233 revrul_70_645 1970_2_cb_273 and revrul_73_110 1973_1_cb_454 petitioner agrees that in order to fall within the safe_harbor provisions finance had to meet the debt-to-equity ratios as set forth in the above revenue rulings petitioner nevertheless contends that there is nothing in the 1984_act as amended or the accompanying legislative_history which suggested that compliance with this safe_harbor was the only method a united_states_corporation could utilize in claiming an exemption from u s withholding_tax or interest_paid to controlled foreign finance subsidiaries accordingly petitioner contends that irrespective of the capital requirements set forth in the rulings if the situation before us falls within the terms of the treaty it is not liable for the withholding_tax we agree the legislative_history of defra describes in some detail the practice of u s_corporations seeking access to the eurobond market the legislative_history notes that the offerings by finance subsidiaries mostly all of which were incorporated in the netherlands antilles involve difficult u s tax issues in the absence of favorable irs rulings s prt vol i pincite indeed the legislative_history outlined the arguments supporting the position taken by taxpayers and the arguments supporting the government's position with respect to these difficult u s tax issues notwithstanding this no conclusion was drawn regarding the merits of either position in fact the legislative_history states that these finance subsidiary arrangements do in form satisfy the requirements for an exemption from the withholding_tax and a number of legal arguments would support the taxation of these arrangements in accordance with their form s prt vol i pincite lastly the legislative_history states no inference should be drawn from this rule regarding the proper resolution of other tax issues the conferees do not intend this provision to serve as precedent for the u s tax treatment of other transactions involving tax_treaties or domestic tax law h conf rept pincite 1984_3_cb_1 emphasis added see also s prt vol i pincite n the fact that congress made the safe_harbor provisions of defra sec_127 contingent on meeting the requirements of preexisting revenue rulings does not mean that such requirements must be met in order for the legal substance of these financing transactions to be recognized congress was presumably trying to provide a safe_harbor for taxpayers who had complied with the revenue rulings as already indicated congress did not intend defra sec_127 to be the exclusive means by which a taxpayer could claim exemption from the 30-percent withholding_tax moreover congress drew no conclusions regarding the respective positions taken by taxpayers and the government on whether these transactions would qualify for exemption from withholding_tax based on this we are not convinced that congress was attempting to impart legitimacy to the debt-to- equity ratio that was required by the revenue rulingsdollar_figure 13in revrul_84_153 1984_2_cb_383 the commissioner took the position that a netherlands antilles financing subsidiary was a mere conduit for interest payments to foreign bondholders even though the subsidiary was adequately capitalized the facts in revrul_84_153 supra are essentially as follows p a corporation organized under the laws of the united_states owned percent of the stock of s an antilles corporation to upgrade the production facilities of p's wholly owned domestic subsidiary r s sold bonds to foreign persons in public offerings outside the united_states on date s lent the proceeds from the bond offerings to r at a rate of interest that wa sec_1 percentage_point higher than the rate payable by s on the bonds r made timely payments to s and s made timely payments to its bondholders s's excess revenue after expenses was retained by s neither p r nor s was thinly capitalized the revenue_ruling does not mention any debt-to-equity_ratio nor does it explain the meaning of thinly capitalized the revenue_ruling concludes in substance s while a valid antilles corporation never had such dominion and control_over r's interest payments but rather was merely a conduit for the passage of r's interest payments to the foreign bondholders the primary purpose for involving s in the borrowing transaction was to attempt to obtain the benefits of the article viii interest exemption for interest_paid in form by r a domestic_corporation to s an antilles corporation thus resulting in the avoidance of united_states tax this use of s lacks sufficient business or economic purpose to overcome the conduit nature of the transaction even though it can be demonstrated that the transaction may serve some business or economic purpose see 293_us_465 and aiken industries inc v commissioner supra rev_rul c b pincite it is clear from this that the commissioner would treat a netherlands antilles finance corporation as a conduit regardless continued based on the facts and circumstances before us we hold that finance did not act as a conduit or agent with respect to the transactions in issue it follows that petitioner was not required to withhold tax on interest payments to the euronote holdersdollar_figure decision will be entered for petitioner continued of whether it was adequately capitalized however revrul_84_153 supra was modified by revrul_85_163 1985_2_cb_349 as follows pursuant to the authority contained in sec_7805 of the internal_revenue_code the holdings of revrul_84_153 will not be applied to interest payments made in connection with debt obligations issued prior to date the date that revrul_84_153 was published finance issued its euronotes on date approximately years prior to the effective date of revrul_84_153 as modified by revrul_85_163 14as a result of our conclusion we need not address petitioner's alternative argument that finance met the capital requirements of defra sec_127 by virtue of the assignment of petitioner's accounts_receivable
